                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

EDWARD HERNANDEZ,                                      )
                                                       )
                             Plaintiff,                )
                                                       )
v.                                                     )
                                                       )        Case No: 19-cv-4002-HLT-TJJ
                                                       )
UNITED STATES POSTAL SERVICE,                          )
et al.,                                                )
                                                       )
                             Defendants.               )

                                       MEMORANDUM AND ORDER

           Plaintiff commenced this action pro se on January 14, 2019 by filing a Complaint (ECF

No. 1) alleging employment discrimination under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e et seq., age discrimination under the Age Discrimination in Employment Act of

1967, as amended, 29 U.S.C. § 621 et seq., and discrimination on the basis of disability under the

Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101, et seq., and naming

the United States Postal Service (“USPS”) and several USPS employees as defendants. This

matter comes before the Court on Plaintiff’s Motion for Appointment of Counsel (ECF No. 4).

           Unlike a criminal defendant, a plaintiff in a civil case has no constitutional or statutory

right to appointed counsel.1 Although 28 U.S.C. § 1915(e)(1) provides discretionary authority to

“request an attorney to represent any person unable to afford counsel,” Plaintiff is not proceeding

in forma pauperis, so this provision does not apply. However, the district court also has

discretion to appoint counsel for a plaintiff who asserts claims under Title VII “in such

circumstances as the court may deem just.”2 The Tenth Circuit has identified four factors which


1
    Castner v. Colo. Springs Cablevision, 979 F.2d 1417, 1420 (10th Cir. 1992).
2
    42 U.S.C. § 2000e-5(f)(1).
are relevant when evaluating motions for the appointment of counsel in Title VII cases.3 Before

the Court may appoint counsel, the “plaintiff must make affirmative showings of (1) financial

inability to pay for counsel; (2) diligence in attempting to secure counsel; and (3) meritorious

allegations of discrimination.”4 In addition, “plaintiff’s capacity to present the case without

counsel should be considered in close cases as an aid in exercising discretion.”5 The discretion

granted to the court in appointing counsel is extremely broad.6

           Because Congress did not provide any mechanism for compensating appointed counsel,

however, Castner cautions the “[t]houghtful and prudent use of the appointment power . . . so

that willing counsel may be located without the need to make coercive appointments.”7

Indiscriminate appointment of volunteer counsel to undeserving claims wastes resources and

may discourage attorneys from providing pro bono services.8

           The Court has reviewed Plaintiff’s Motion for Appointment of Counsel under these

standards. Based on the Court’s review of the motion, along with the complaint filed in the case,

the Court finds that Plaintiff has shown diligence in attempting to secure counsel, but it is

unclear whether Plaintiff has shown financial inability to pay for counsel. Plaintiff attempted to

proceed in this action in forma pauperis, but based on his financial affidavit, his motion was

denied, and Plaintiff subsequently paid the filing fee.9




3
    Castner, 979 F.2d at 1420-21.
4
    Id.
5
    Id. at 1421.
6
    Id. at 1420.
7
    Id.
8
    Id.
9
    See ECF Nos. 5 and 6.




                                                  2
       Where the complaint and attachments thereto provide the only basis upon which the

Court can assess the merits of Plaintiff’s claims, insufficient information exists to warrant the

appointment of counsel at this time. Finally, the Court finds Plaintiff appears able to adequately

communicate to the Court the pertinent facts giving rise to his claims. Plaintiff appears to have

used the employment discrimination forms provided by this Court to assist him in preparing his

Complaint, and he has supplemented those with additional documents. Plaintiff also filed an

Equal Employment Opportunity Complaint with USPS in which he articulated his claim.

Plaintiff therefore appears able to adequately present his case without the assistance of counsel.

       The Court declines to appoint counsel for Plaintiff under 42 U.S.C. § 2000e-5(f)(1). If it

becomes apparent that appointed counsel is necessary as this case progresses, Plaintiff may

renew his motion.

       IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s Motion for

Appointment of Counsel (ECF No. 4) is denied.

       IT IS SO ORDERED.

       Dated May 24, 2019, at Kansas City, Kansas.




                                                                   Teresa J. James
                                                                   U. S. Magistrate Judge




                                                 3
